  Case 17-17649         Doc 42     Filed 11/16/18 Entered 11/16/18 09:04:18              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-17649
         THOMAS L PRICE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/09/2017.

         2) The plan was confirmed on 09/19/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/03/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/16/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-17649        Doc 42        Filed 11/16/18 Entered 11/16/18 09:04:18                   Desc Main
                                       Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                $1,950.70
        Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                    $1,950.70


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $117.26
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $92.24
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $209.50

Attorney fees paid and disclosed by debtor:                    $30.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICE         Unsecured      1,443.71            NA            NA            0.00       0.00
AXONAS                            Unsecured      3,279.00            NA            NA            0.00       0.00
BANK OF AMERICA                   Unsecured         200.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      5,020.93       4,898.93      4,898.93           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured            NA           0.00          0.00           0.00       0.00
COMBINED REALTY SERVICES          Unsecured      1,605.00            NA            NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         688.51      1,000.48      1,000.48           0.00       0.00
COOK COUNTY                       Unsecured         206.00           NA            NA            0.00       0.00
COOK COUNTY DEPT OF REVENUE       Unsecured         573.78           NA            NA            0.00       0.00
Dimand Law Offices                Unsecured           0.00           NA            NA            0.00       0.00
ERC/DIRECTV INC.                  Unsecured      4,000.86            NA            NA            0.00       0.00
FLAGSHIP CREDIT ACCEPTANCE        Unsecured         891.74           NA            NA            0.00       0.00
FLAGSHIP CREDIT ACCEPTANCE        Secured       11,400.00     11,162.97      11,162.97      1,360.31     380.89
FLOYD OLIVER                      Unsecured      1,700.00            NA            NA            0.00       0.00
HOUSING INITIATIVES SERIES LLC    Unsecured      2,530.30       4,455.19      4,455.19           0.00       0.00
HUSBY MARVIN L III                Unsecured           0.00           NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority             NA           0.00          0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured            NA         854.68        854.68           0.00       0.00
JIMMY SMITH                       Unsecured      1,800.00            NA            NA            0.00       0.00
LAVERNE KOWALESKI                 Unsecured           0.00           NA            NA            0.00       0.00
LISA PRICE                        Priority            0.00           NA            NA            0.00       0.00
Mercy Hospital & Medical Center   Unsecured         425.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00           NA            NA            0.00       0.00
PETER LESS                        Unsecured           0.00           NA            NA            0.00       0.00
ROBERT J RALIS                    Unsecured           0.00           NA            NA            0.00       0.00
SPEEDY CASH                       Unsecured            NA       1,443.71      1,443.71           0.00       0.00
SPRINT NEXTEL                     Unsecured           0.00           NA            NA            0.00       0.00
STARR BEJGIERT ZINK ROWEL         Unsecured           0.00           NA            NA            0.00       0.00
SUBURBAN MEDICAL CENTER           Unsecured           0.00           NA            NA            0.00       0.00
SUISSE BANCORP                    Unsecured     39,335.68     46,025.97      46,025.97           0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured           0.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 17-17649         Doc 42      Filed 11/16/18 Entered 11/16/18 09:04:18                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $11,162.97          $1,360.31           $380.89
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $11,162.97          $1,360.31           $380.89

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $58,678.96                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $209.50
         Disbursements to Creditors                             $1,741.20

TOTAL DISBURSEMENTS :                                                                        $1,950.70


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/16/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
